DETAILED ACTION
An after-final amendment, amending claims 19 and 20, was received on 5/9/20.  However, this amendment has not been entered at this time as it presents new issues for further search and consideration.  For example, claim 19 now recites a Markush group which excludes reduced graphene oxide.  This limitation had not previously been presented and would require further search and consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues that the cited art fails to teach all the limitations of claim 1 because claim 1 requires one of the claimed diamines and, at ¶ 0174, Bury only teaches a diamine which is not included in the claimed group of diamines.  This is not persuasive.  While the examiner agrees that the diamine at ¶ 0174 is not one of the claimed diamines, Bury also teaches other diamines which can be selected as the diamine or dianhydride at, e.g., ¶¶ 0020-0021 including 4,4’-diaminodiphenylmethane which is one of the claimed diamines.  Accordingly, the cited art teaches all the limitations of claim 1.
Applicant argues that none of the cited art teaches the newly added limitations in claims 19 or 20.  This is not persuasive as the amendments including these limitations have not been entered at this time.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712